Citation Nr: 0312150	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-07 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for any period from the 
date of service connection, October 14, 1998, through July 
18, 1999.  

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for any period beginning on or after July 19, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 1969 
to January 1971.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from the September 1999 rating decision 
of the Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO) in Denver, Colorado, in 
pertinent part granting service connection for PTSD and 
assigning a 30 percent disability rating for that disorder 
effective from October 14, 1998.  By a January 2000 decision 
the RO granted an increased rating for PTSD to 50 percent 
disabling effective July 19, 1999.

In the course of appeal, in November 2002, the veteran 
testified before the undersigned Veterans Law Judge at the 
RO.  A transcript of that hearing is contained in the claims 
folder.    



FINDINGS OF FACT

1.  For the period from October 14, 1998, through July 18, 
1999, the veteran's PTSD was manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as anxiety and chronic sleep 
impairment.  

2.  For the period from October 14, 1998, through July 18, 
1999, the veteran's PTSD was not manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to  complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

3.  For the period beginning July 19, 1999, the veteran's 
PTSD was manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as difficulty in establishing and maintaining 
effective work and social relationships.

4.  For the period beginning July 19, 1999, the veteran's 
PTSD was not manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  For the period from October 14, 1998, through July 18, 
1999, the schedular requirements for a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.7, 4.130, Diagnostic Code 9411 (2002).

2.  For the period beginning July 19, 1999, the schedular 
requirements for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that in a statement of the case and in 
supplements thereto, the veteran has been advised as to the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determination.  
The veteran has been informed of the relevant diagnostic 
criteria and has been further advised of the need to submit 
evidence demonstrating that his disability manifestations 
meet the diagnostic criteria for a higher percentage rating.  
Also, in a letter dated in May 2001, the veteran was afforded 
notice of the VCAA, and further advised of the information 
needed from him to enable the RO to obtain evidence in 
support of his claim, the assistance that VA would provide in 
obtaining evidence on his behalf, and the evidence that he 
should submit if he did not desire VA's assistance in 
obtaining such evidence.  Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contain the 
veteran's service medical records, records of post-service VA 
treatment, and the reports of appropriate VA examinations of 
the veteran's claimed disability.  Records of treatment for 
psychiatric disorder as reported by the veteran have been 
associated with the claims folder.  While the record reflects 
that the veteran received some psychiatric care at Parkview 
Medical Center in Pueblo, Colorado, records of such care have 
been obtained and associated with the claims folder.  The 
veteran was also afforded a personal hearing and testified 
before the undersigned in November 2002.  The veteran has 
been asked to furnish additional evidence in support of his 
claim, and in fact did submit additional evidence, including 
VA medical records submitted as recently as November 2002.  
The veteran in a signed November 2002 submission expressly 
waived RO review of this additional submitted evidence prior 
to Board adjudication.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

Under 38 C.F.R. 4.130, Diagnostic Code 9411, the general 
rating formula for the evaluation of mental disorders to 
include PTSD, a 30 percent rating is for consideration where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is to be assigned where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks occurring 
more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessed rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267, quoting 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV) p. 
32.  GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

The current claim is for a higher rating than that assigned 
with service connection for PTSD, beginning from the October 
14, 1998 effective date of the grant of service connection 
for PTSD.  As such, the Board's decision encompasses the 
entire time period, and must consider whether "staged 
ratings" are for application during any part of the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis
 
While the veteran was service-connected for PTSD by a 
September 1999 RO rating decision, the RO by that same 
decision denied service connection for bipolar disorder, and 
the denial of that claim of entitlement to service connection 
for bipolar disorder has not been appealed.   Hence 
disability attributed to bipolar disorder and distinguishable 
from PTSD disability cannot serve as a basis for assignment 
of a disability rating for PTSD.  

VA treatment records in years from 1998 to the present show 
that the veteran has undergone a significant amount of 
treatment for psychiatric disability including numerous 
recent hospitalizations either for drug-induced states, 
manic-related episodes, reported suicidal thoughts or 
attempts, or generally for psychiatric care.  The veteran's 
diagnosed psychiatric conditions notably have included 
bipolar disorder; drug addiction over a self-reported 30 year 
period with drug abuse including amphetamines, cocaine, and 
marijuana; drug-and-bipolar-disorder-associated rapid cycling 
mood disorder; and PTSD.  

Upon VA psychiatric examination for compensation purposes in 
July 1999, the veteran's medical and military records and 
post-service history were noted.  The veteran described 
having significant mood swings at times occurring as 
frequently as several times per day, but also at times 
lasting three or four months.  He described his up swings as 
characterized by too much energy, increasingly rapid 
thoughts, little sleep or even multiple days without sleep, 
and inability to sit still.  He described his down swings as 
periods of depression lasting from hours to several weeks, 
with suicidal thoughts, increasing appetite with weight gain, 
tearfulness, and sleeping for long periods.  He recounted a 
week in the past month in which he slept nearly the entire 
week, getting up only to eat and go to the bathroom.  He also 
described difficulties with irritability and anger, with 
frequently agitating others, being demanding of others, or 
frightening others.  He reported that his current wife had 
obtained several restraining orders against him.  He also 
reported alienating himself at work, and preferring to 
isolate himself, with long periods spent self-isolating.  He 
reported difficulty with relationships as well as difficulty 
with career decisions.  The examiner noted that the veteran 
had owned and managed rental properties for many hears, and 
three years ago began work with his wife in tax preparation, 
his wife being a CPA.  The veteran also reported doing some 
business consulting.  However, the veteran estimated that he 
only worked 10 to 15 hours per week, working best from late 
at night into the early morning.  He reported currently 
living with his wife, arising in the morning at various 
times, and spending the day in a disorganized fashion 
including working on vehicles he collects, or watching 
television.  He denied having friends or belonging to clubs 
or organizations.  He denied current illicit drug use, though 
he conceded a history of heavy drug use in the past.  On 
examination, the veteran was mildly overreactive, with both 
speech and physical movement mildly accelerated.  He appeared 
anxious, though his affect became tearful and despondent when 
talking about his mood.  Speech was logical without loose 
associations.  He admitted to suicidal ideation without 
attempts, but denied homicidal ideations or delusions or 
hallucinations.  His recent and remote memory were intact, 
though he alleged that his concentration was often impaired 
during mood swings.  The examiner assessed that the veteran 
suffered primarily from rapid-cycling bipolar disorder, 
despite current treatment with some antidepressant and mood-
stabilizing medications.  The examiner concluded that the 
veteran had stressors and symptoms of PTSD, though these had 
intertwined with symptoms of his bipolar disorder over the 
years.  The examiner noted that the veteran's mood swings, 
excessive sleep, poor concentration, erratic work habits, 
depressed mood, and suicidal ideation were all associated 
with his bipolar disorder.  His social isolation, 
irritability, difficulty with interpersonal relationships, 
some of his dreams, his hypersensitivity to some sounds, and 
his feelings of stress were related to his PTSD.  The 
examiner diagnosed PTSD and assigned a Global Assessment of 
Functioning (GAF) Scale score of 60 for the PTSD alone.  He 
assigned a GAF of 40 for his total psychiatric dysfunction, 
inclusive of PTSD and bipolar disorder.  

The veteran underwent VA hospitalization in July 2000 for 
acute medication complications, with urine toxicology 
positive for cannabinoids.  A long history of amphetamine and 
marijuana abuse was noted.  A recent history, leading to the 
hospitalization, was noted of increased financial and marital 
stress culminating in the veteran pursuing his wife and 
another man, with the veteran on a motorcycle and his wife 
and the other man in a jeep, and the veteran kicking at the 
door of the jeep over a distance of 30 miles.  As a result of 
the incident and the veteran's mental state associated 
therewith, the veteran had been jailed for two days, released 
to a state hospital, issued restraining orders against 
approaching his wife or the other man.  He was thereafter 
transferred to the VA hospital.  The state hospitalization 
record reflects that the veteran had been in a probable 
hypomanic episode of bipolar disorder, with pressured speech 
and flight of ideas.  He reportedly then became depressive to 
the point of suicidal ideation, and was transferred to the VA 
facility.  During his VA hospitalization the veteran informed 
that he had no intention of adhering to the restraining 
order, and on his second day pass during the hospitalization, 
the veteran violated the restraining order by visiting his 
wife.  He also reported not having undergone PTSD treatment 
because it would require treatment for his substance abuse, 
which he had no wish to stop except to the extent he himself 
could perceive a need to do so.  Also during the 
hospitalization, the veteran reported a four-year history of 
yelling, pushing, and destruction of property between himself 
and his wife, and of yelling at their son.  He also expressed 
guilt over his having abused his current wife over several 
years, and over a relationship with his son in which his son 
perceived him to be a tyrant.  The veteran provided numerous 
other details of his difficulties in social interaction 
during the hospitalization.  In several instances during the 
VA hospitalization, the veteran demonstrated depressive mood 
with tearfulness.  Eventually with inpatient adjustment of 
medications, he was stabilized to the point of no evidence of 
psychosis or mood instability.  

The July 1999 VA examination report and July 2000 VA 
hospitalization record both document and diagnose 
significantly disabling psychiatric and drug-related 
disability and mood disorders, which are other than or 
unrelated to his service-connected PTSD.  Subsequent VA 
examination, treatment, and hospitalization records amply 
repeat this scenario, with a consistently demonstrated and 
diagnosed significant level of psychiatric disability and 
behavioral impairment unrelated to his service-connected 
PTSD.  

Upon VA psychiatric examination for compensation purposes in 
April 2001, the veteran's medical records and history were 
again noted, including a history of VA psychiatric treatment 
since August 1998.  The examiner noted the veteran's recent 
past hospitalization in July 2000 associated with the 
veteran's jealousy-related motorcycle episode.  Regarding 
that hospitalization, the current VA examiner emphasized that 
the veteran had shown no signs of PTSD when admitted.  At the 
April 2001 examination the veteran related a long history of 
interpersonal, personal, and financial difficulty, with 
cocaine abuse in the 1970's and 1980's, several failed 
relationships with a current failing marriage, abuse of his 
current spouse and son, and failure of his tax business 
through amphetamine use and poor performance with extravagant 
taking of deductions.  The veteran reported last taking 
amphetamines six months earlier, in July 2000, with a 56 
pound weight gain during the subsequent interval.  He 
reported having daily thoughts of Vietnam combat.  He also 
reported currently being isolated and having no friends and 
merely putting in appearances in life events.  On 
examination, the veteran was neat and clean, and demonstrated 
good knowledge of current events, good immediate memory, and 
fair to good concentration.  The examiner noted that the 
veteran appeared to be somewhat slowed in his thinking and 
concentration, which the veteran attributed to the several 
medications he was taking.  The examiner assessed that the 
veteran's active drug abuse over decades had developed into a 
rapid cycling of his mood, though the examiner could not 
ascertain whether the illicit drug use was the sole cause of 
the mood disorder.  The examiner noted that the veteran was 
being followed on an outpatient basis with ongoing 
medication, but concluded that he was nonetheless currently 
low functioning such that he was not able to work.  However, 
the examiner also concluded that this low functioning was 
attributable to the veteran's bipolar and mood disorder.  The 
examiner emphasized that the veteran's PTSD symptoms were 
different from those of his bipolar disorder, and that his 
PTSD was not significantly disabling.  The examiner assigned 
a GAF Scale score of 54 based solely on the veteran's PTSD, 
as manifested by some moderate symptoms including somewhat 
aggressive behavior toward his spouse and children and 
difficulty getting along with others.  The examiner assigned 
a separate GAF of 42 for the veteran's bipolar disorder, with 
concomitant ongoing drug abuse, severe ongoing impact on his 
daily life, and resulting inability to maintain work and 
significant isolation due to mood instability.  

Upon walk-in VA hospitalization from May 2001 to June 2001, 
the veteran presented with increasing dysphoria, sleep 
difficulties, lack of energy, occasional feelings of 
hopelessness/helplessness, and suicidal thoughts.  While an 
inpatient, the veteran conceded in counseling session that he 
had been medically non-compliant, but stated that he would 
take it upon himself to rectify his regimen.  Nursing notes 
inform that once on his medication the veteran showed himself 
to be a mostly high-functioning individual, who demonstrated 
adequate hygiene, friendliness, cooperation, and a good sense 
of appropriate humor.  The veteran had some depressive mood 
but generally demonstrated full range of affect.  He 
initially denied recent drug abuse, but he then tested 
positive for highly elevated cannabinoids, and thereafter 
admitted to recent cocaine use.  He again described a history 
of abuse of amphetamines, cocaine, and marijuana over a 
period of 30 years.  He described a pattern of daily use of 
amphetamines to energize himself for long hours of work in 
his business preparing tax filings.  During the 
hospitalization, the veteran expressed a dependence on 
hospital staff for company, and reported feeling isolated at 
home.  The veteran had alleged a sleep disorder, and some 
inverted sleep pattern was noted, with excessive sleep during 
the day and staying up at night.  However, generally nursing 
notes recorded of sound sleep of seven to eight hours per 
night, including loud snoring.  Treating practitioners noted 
that the veteran was using avoidance as a means of dealing 
with his problems, to include avoidance by hospitalization.  

In September 2001 the veteran was again hospitalized through 
October 2001, following self-reported worsening of a 
depressive phase of his bipolar disorder over two months, 
with reported suicidal ideation.  He was noted to be 
unemployed for two years and living on VA benefits.  While 
the veteran was fully alert upon admission psychiatric 
evaluation, an examining psychiatrist noted in the course of 
the hospitalization that the veteran's sensorium appeared 
clouded.  That psychiatrist noted the veteran's history of 
substance abuse, and expressed doubt that the veteran's PTSD 
was his most pressing problem.  As noted in the treatment 
record, the treatment team concluded that the veteran was 
avoiding release from hospitalization for reasons other than 
his need for care, and that he used statements of suicidal 
ideation as a poor mechanism for addressing his problems.  
Notably, the veteran was observed to socialize in an animated 
fashion with peers when he believed that he was not being 
observed by hospital staff, but changed to appearing 
depressed when he noticed the staff's presence.  A comparison 
with records of prior hospitalization supported this 
conclusion by staff of hospital discharge avoidance.  

At the January 2002 to February 2002 VA hospitalization, the 
veteran was noted to exhibit and express ambivalence and 
disinterest with regard to his care or treatment.  While he 
reported some suicidal ideation, there was never difficulty 
contracting for safety.  Significantly, while he reported 
during the hospitalization that he had difficulties with 
anniversaries of his Vietnam events, particularly the Tet 
offensive, the veteran provided inaccurate information 
regarding his history as related to the Tet offensive.  He 
reported that he arrived in Vietnam at the time of the Tet 
offensive, but his service form DD214 shows that the 
veteran's Vietnam service was from January 1970 to November 
1970.  The Tet offensive occurred in January 1968, and the 
smaller Tet offensive occurred in February 1969.  Both of 
these were prior to the veteran's period of Vietnam service, 
and this inconsistency detracts from the reliability of 
assertions presented by the veteran regarding his thoughts 
and memories about his Vietnam experiences and any associated 
symptoms.  Also during the hospitalization, the veteran also 
described building a reclusive shelter of sorts in his 
bedroom at home avoiding others and self-isolating from 
others in that bedroom.  The veteran nonetheless demonstrated 
good socialization with hospital staff, including joking and 
regular interaction.  As was the case in several past 
hospitalizations, the veteran showed some preoccupation with 
his family situation, including his separation from his wife, 
finances, and living arrangements as related to his wife and 
daughter.  Also as frequently noted in past records, the 
veteran demonstrated poor coping skills involving avoidance 
of problems as well as passivity and inaction.  

At a hearing before the undersigned at the RO in November 
2002, the veteran testified that he did not go out, and that 
he participated in a group PTSD program.  He further 
testified that he had worked only perhaps 18 months since he 
separated from service.  

The medical record, inclusive of both treatment and 
hospitalization records as well as VA examinations for 
compensation purposes in July 1999 and April 2001, reflect 
that the veteran suffers from significant disability due to 
his nonservice-connected bipolar disorder, and also reflects 
that symptoms and level of disability due to his bipolar 
disorder are distinguishable from that due to his service-
connected PTSD.  The veteran's representative has argued the 
contrary, that the two psychiatric disorders are 
indistinguishable in the veteran's case, and that accordingly 
a rating assigned for the veteran's PTSD should reflect the 
level of impairment due to all psychiatric illness, inclusive 
of his bipolar disorder.  In support of this argument, the 
veteran has submitted two letters.  The first letter, from a 
VA social worker and dated in November 2002, informs that the 
veteran has demonstrated significant functional deficit in 
ability to cope with life stresses, with high hospitalization 
rate and intensive case management.  The second letter, from 
a VA staff psychiatrist and dated in November 2002, provides 
an opinion that both the veteran's PTSD and his bipolar 
disorder are severe, and that "the board should not consider 
his bipolar condition as any more of a problem than the 
PTSD."  

In response to the representative's position and these 
medical opinions, the Board acknowledges that the veteran has 
significant psychological impairment due to illnesses 
inclusive of both bipolar disorder and PTSD, but the Board 
concludes that the medical record as a whole and other 
medical opinions presented weigh heavily against the 
conclusion that the veteran's PTSD is as severe as his 
bipolar disorder or that it is indistinguishable from his 
bipolar disorder.  Both the July 1999 and April 2001 VA 
examiners for compensation purposes emphasized that the 
veteran's PTSD, while present, was not the disorder causing 
severe impairment.  Rather, the veteran's bipolar disorder 
with often rapid cycling moods, and as associated with his 
abuse of illicit drugs including abuse of amphetamines, was 
causative of a severe level of impairment, whereas only a 
mild or moderate level of impairment was attributed to the 
service-connected PTSD.  These July 1999 and April 2001 
examiners have supported these conclusions by a review of the 
veteran's history and symptoms presented, and by a 
comparative assessment of the GAF score to be due to the 
veteran's PTSD versus that due to all the veteran's 
psychiatric disability.  In contrast, the staff psychiatrist 
who provided the November 2002 opinion did not provide any 
analysis or evidentiary support for his opinion.  In this 
regard, the Board notes that the veteran's numerous 
hospitalizations in recent years were associated with either 
manic or depressive manifestations of his bipolar disorder, 
without his PTSD playing any noted role in a need for 
hospitalization.  Hence the Board finds that the weight of 
both the medical evidentiary record and medical opinion 
requires that the November 2002 opinion of the staff 
psychiatrist, to the effect that the veteran's PTSD is severe 
or should be regarded as of equal severity to the veteran's 
bipolar disorder, must be afforded little, if any, weight.  
The United States Court of Appeals for Veterans Claims 
(Court) has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).

The Board does find that the assessments of the VA examiners 
for compensation purposes in July 1999 and April 2001 were 
amply informed by review of the record and were entirely 
consistent with the bulk of the medical record as a whole.  

For the period from October 14, 1998, through July 18, 1999, 
the veteran has been assigned a 30 percent rating for his 
PTSD.  Medical records from that period reflect that the 
veteran's PTSD did result in some anxiety, possible sleep 
impairment with unpleasant dreams, and possibly some effect 
on the veteran's social interaction.  However, as the VA 
psychiatrist in July 1999 assessed, the veteran's recent and 
remote memory were then intact, with the veteran reporting 
that his concentration was affected by his mood swings, which 
have been associated with his bipolar disorder, not 
significantly by his PTSD.  That examiner identified 
isolation, irritability, and interpersonal dysfunction as 
associated with the veteran's PTSD, but again, these symptoms 
were not the manic or depressive symptoms which produced the 
veteran's significant impairment.  The July 1999 VA examiner 
assessed that the veteran's PTSD of itself warranted a GAF of 
60, which is reflective of some mild symptoms, such as the 
veteran's noted sleep difficulty, or with some difficulty 
with social and occupational functioning, but generally 
functioning well.  While the veteran was apparently not 
generally functioning well during this period, the 
evidentiary record reflects that this was due to his bipolar 
symptoms and related drug abuse and cycling moods.  
Accordingly, the Board concludes that the evidence for this 
period establishes a level of disability due to PTSD most 
nearly approximating that for a 30 percent psychiatric 
disability evaluation, based on the absence of generally good 
functioning not being associated with the veteran's PTSD, and 
the veteran's PTSD only resulting in occasional decrease in 
work efficiency due to the above-noted anxiety, sleep 
impairment, and difficulties with tasks associated with 
interpersonal interaction.  A higher, 50 percent rating is 
not warranted for the period because considerable 
occupational and social impairment with reduced reliability 
and productivity due to PTSD was not shown, and there was no 
association between the veteran's PTSD and the presence of 
symptom criteria of sufficient severity for that rating, 
inclusive of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; frequent panic 
attacks; difficulty in comprehension; impaired memory; 
impaired thinking; disturbances of motivation and mood; or 
considerably impaired social or work interaction.  

Similarly, for the period beginning July 19, 1999, 
impairments of social and occupational functioning due to the 
veteran's PTSD, while found to be disabling by the April 2001 
VA examiner, with a GAF of 54 assigned, have not been so 
severe as to warrant a 70 percent evaluation for the 
veteran's PTSD.  As the April 2001 VA examiner concluded, the 
veteran had severe impairment of functioning due to his 
bipolar disorder, to a degree as to preclude occupational 
functioning.  That examiner emphasized that the veteran's low 
functioning was attributable to his bipolar and mood disorder 
and associated long-term drug abuse, with his mood 
instability associated with incapacity for consistent or 
reliable functioning.  As recent treatment and 
hospitalization records have shown, the veteran has been 
observed to interact well with fellow patients and hospital 
staff, but has been without control of his mood swings, to 
the point of impairing judgment or action or precluding 
action in his own self interest.  As a result of a diagnosed 
manic episode, the veteran was arrested and subsequently 
hospitalized in July 2000 for his motorcycle-riding attack on 
a jeep carrying his wife, and associated loss of functional 
mood control.  This incident amply demonstrates the absence 
of acceptable functioning as a result of diagnosed bipolar 
disorder.  So too have his recent hospitalizations for 
reported suicidal ideation and/or gestures, and associated 
depression, all of which has been attributed to his bipolar 
disorder, not his PTSD.  Based on the recent medical record 
as a whole, the Board concludes that the April 2001 VA 
examiner was accurate in characterizing the veteran's PTSD as 
not significantly disabling, with that assessment holding 
true for the entire period beginning July 19, 1999.  

Hence the preponderance of the evidence is against a finding 
that the veteran's disability picture due to PTSD for this 
period beginning July 19, 1999 warrants the next higher, 70 
percent evaluation for psychiatric disability.  There has not 
been shown occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood due to symptoms of the veteran's 
PTSD.  Absent from the veteran's PTSD symptom profile for 
this period have been suicidal ideation; obsessional rituals 
interfering with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance or hygiene; difficulty adapting to stressful 
circumstances; or inability to establish and maintain 
effective relationships.  While some of these symptoms, such 
as relationship difficulties and difficulty adapting to 
stressful circumstances, have been present in the veteran's 
PTSD-associated symptom set, to the degree they have been 
associated with his PTSD they have not been productive of 
severe impairment.  Such severe impairment has been shown due 
to above-noted symptoms associated with a 70 percent 
evaluation for psychiatric disorder, but again, these have 
been medically attributed, by the weight of medical opinion, 
to the veteran's bipolar disorder, not his PTSD.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased evaluation for 
the veteran's service-connected PTSD for any period from the 
October 14, 1998 date of service connection for PTSD to the 
present.  Therefore, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In so concluding, the Board has 
considered application of staged ratings, including any 
beyond the two already assigned, but finds that no additional 
staged ratings are indicated by the weight of the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).   




ORDER

For period from October 14, 1998, through July 18, 1999, 
entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  

For the period beginning July 19, 1999, entitlement to an 
evaluation in excess of 50 percent for PTSD is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

